     Case 7:20-cv-01449-KMK Document 28 Filed 09/11/20 Page 1 of 3
       Case 7:20-cv-01449-KMK Document 27 Filed 09/10/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE NATIONAL RETIREMENT
FUND,

                           Plaintiffs,                        20-cv-01449 (KMK)(PED)

                           -against-
                                                                STIPULATION TO
INTERNATIONAL VEILING CORP. and JOHN DOES                      ENTRY OF DEFAULT
1-10 (all other trades or businesses under common            JUDGMENT BY CONSENT
control with INTERNATIONAL VEILING CORP.),

                           Defendants.




       WHEREAS, plaintiffs Trustees of the National Retirement Fund (the ..Fund") have

commenced the above-captioned action jn the United States District Court for the Southern

District of New York to collect outstanding withdrawal liability, interest, liquidated damages,

costs, and attorneys' fees (the "Action"); and

       WHEREAS, defendant International Veiling Corp. ("International Veiling") has not

appeared, answered, or otherwise moved with respect to the Complaint, and the time for

appearing, answering or moving having expired, and the Court having issued its Order to Show

Cause requiring defendant International Veiling to show cause before the Court why a Default

Judgment should not be entered against Defendant International Veiling, and the Court having

held a hearing pursuant to the Order to Show Cause, and Defendant International Veiling having

failed to appear at the show cause hearing; and
     Case 7:20-cv-01449-KMK Document 28 Filed 09/11/20 Page 2 of 3
       Case 7:20-cv-01449-KMK Document 27 Filed 09/10/20 Page 2 of 3




       WHEREAS, Gary N . Marks, Assignee for the Benefit of Creditors of International

Veiling, an amicus non-party ("the Assignee"), appeared in the Action to object to the proposed

Default Judgment presented to the Court by the Fund, and the Fund thereafter opposed the non-

party Assignee's objections~ and

       WHEREAS, the Assignee and the Fund hereto wish to resolve, fully and finally, the

Assignee's objections to the Fund's application for a Default Judgment in the Action solely on

the following tenns and conditions.

       IT IS HEREBY STIPULATED AND AGREED by and between the parties to the

above-captioned action:

       1.      The above recitals are fully incorporated as substantive terms of this Stipulation to

Entry of Default Judgment by Consent ("Stipulation'').

       2.     . The Assignee hereby withdraws its objections presented in the Action and

consents to entry of a Default Judgment in favor of the Fund in the form Default Judgment

annexed hereto as Exhibit "A."

       3.      The Assignee and the Fund represent that the representatives executing this

Stipulation on behalf of each of them have full authority to do so.




                                                 2
    Case 7:20-cv-01449-KMK Document 28 Filed 09/11/20 Page 3 of 3
      Case 7:20-cv-01449-KMK Document 27 Filed 09/10/20 Page 3 of 3




       4.     The Assignee and the Fund shall each bear their own fees and costs incurred in

the Action.

Dated: September 10, 2020
       White Plains, New York


TRUSTEES OF THE NATIONAL                         GARY N. MARKS, ASSIGNEE FOR
RETIREMENT FUND, Plaintiffs                      THE BENEFIT OF CREDITORS OF
                                                 INTERNATIONAL VEILING CORP.,
                                                 Amicus



                                                 By:     Ii
                                                       Edw~   ~
Amalgamated Employee Benefits                    Norris McLaughlin P.A.
   Administrators, Inc.                          Attorneys for Assignee
Attorneys for Plaintiffs                         7 Times Square
333 Westchester Avenue                           21 st Floor
North Building - First Floor                     New York, New York 10036
White Plains, New York I 0604                    Telephone: (908) 252-4166
Telephone: (914) 367-5576                        esponzilli@norris-law.com
davidsapp@amalgamatedbenefits.com




SO ORDERED: - - ~ -
                  - ~ --~ - - - -
              Honorable Kenneth M. Karas
                       U.S.D.J.
                     9/10/20




                                             3
